—Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court abused its discretion in granting petitioner’s motion to increase the amount of security to be posted by respondent from $162,500 to $300,000. Absent a showing by petitioner of circumstances requiring an increase in the amount of security, it was an abuse of discretion to grant that motion (see, Congress Talcott Corp. v Pacemakers Trading Corp., 161 AD2d 554; Mark IV Homes v Evans Gardens, 57 AD2d 701).
Supreme Court also improvidently exercised its discretion in holding respondent in contempt for his failure to comply with the order requiring him to post additional security. Petitioner made no showing that respondent’s violation of the order was calculated to or actually did defeat, impair, impede or prejudice petitioner’s rights or remedies (see, Judiciary Law § 753 [A] [3]; JC Mfg. Corp. v NPI Elec., 179 AD2d 721; City of Poughkeepsie v Hetey, 121 AD2d 496, 497; Matter of Planning Bd. v Zoning Bd. of Appeals, 75 AD2d 686). (Appeal from Order of Supreme Court, Genesee County, Morton, J. — Increase Security.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.